TABLE OF CONTENTS Letter of Transmittal Table of Contents SUMMARY OF SALIENT FACTS 2 INTRODUCTION 3 TERMS OF REFERENCE 3 SCOPE OF APPRAISAL 5 ASSUMPTIONS AND LIMITING CONDITIONS 7 EXTRAORDINARY ASSUMPTIONS 10 HYPOTHETICAL CONDITIONS 10 LEGAL DATA 11 REGIONAL AND NEIGHBOURHOOD DESCRIPTION 13 SITE DESCRIPTION 27 GENERAL DESCRIPTION 39 ASSESSMENT AND TAXES 41 COMPARABLE MARKET DATA 48 SITE VALUATION 60 RECONCILIATION OF LAND VALUE 76 FINAL ESTIMATE OF LAND VALUE 76 CERTIFICATION 77 ADDENDUM Appendix “A” Copy of Title Certificates Appendix “B” Copy of Zoning Bylaw Appendix “C” Copy of Floor Plan Layout Appendix “D” Qualifications of the Appraiser 1 SURREY CENTRAL CITY HOLDINGS LTD. REFERENCE NUMBER: 09/08/11160 RE: PROPOSED RESIDENTIAL DEVELOPMENT 96TH AVENUE & 135TH STREET, SURREY, BC SUMMARY OF SALIENT FACTS Note: The average market value assumes a professional marketing program for the Proposed Development.A detailed breakdown of the individual unit values for the residential strata units is provided on Pages 54 and 55 of the report. 2 SURREY CENTRAL CITY HOLDINGS LTD. REFERENCE NUMBER: 09/08/11160 RE: PROPOSED RESIDENTIAL DEVELOPMENT 96TH AVENUE & 135TH STREET, SURREY, BC INTRODUCTION Effective Date of Valuation and Report Date The effective date of valuation is September 10, 2008 (date of inspection) and the date of report is September 29; 2008 therefore, the perspective of the appraiser on market conditions as of the effective date of appraisal is current. Terms of Reference > Hooker Craig Lum Garnett Real Estate Appraisers and Consultants Ltd. (HCLG) has been retained by Surrey Central City Holdings Ltd. to estimate market value of the fee simple interest of the subject property. > We have been instructed to provide the following in our hypothetical appraisal report: >estimate of the subject properties vacant land value; >estimate of the Proposed Development’s gross sellout price (individual market values); > The property has been appraised free and clear of any financial encumbrances. > For the purpose of this hypothetical appraisal, we have assumed the Proposed Development (described in the Proposed Development section of this appraisal report) has been fully completed and approved for occupancy as of the effective date of valuation and comprises 76 strata titled residential units. > To appraise the subject site as though the property has been rezoned to CD to allow the 76 unit condominium development. Purpose and Intended Use Purpose of the appraisal is to estimate Market Value of the subject property, which is used to assist the property owner in obtaining 1st mortgage financing. 3 SURREY CENTRAL CITY HOLDINGS LTD. REFERENCE NUMBER: 09/08/11160 RE: PROPOSED RESIDENTIAL DEVELOPMENT 96TH AVENUE & 135TH STREET, SURREY, BC Definition of Terms Various terms and abbreviations have been utilized within this report and are defined herein for the purpose of clarifying their meaning or use: Property Rights Appraised The property rights appraised in this report are fee simple title ownership, except for normal public limitations. The fee simple interest can be defined as: "The greatest interest an individual can own in land, or complete ownership in law, subject only to the governmental powers of taxation, expropriation, escheat and police powers." Market Value The Canadian Uniform Standards of Professional Appraisal Practice (The Standards) defines Market Value as: “The most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus.” The definition may be expanded by adding: Implicit in this definition are the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby: 1.buyer and seller are typically motivated; 2.both parties are well informed or well advised, and acting in what they consider their best interests; 3.a reasonable time is allowed for exposure in the open market; 4.payment is made in terms of Canadian dollars or in terms of financial arrangements comparable thereto; 5.the price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale. 4 SURREY CENTRAL CITY HOLDINGS LTD. REFERENCE NUMBER: 09/08/11160 RE: PROPOSED RESIDENTIAL DEVELOPMENT 96TH AVENUE & 135TH STREET, SURREY, BC Definition of Terms (continued) Gross Sellout Price The term “Gross Sellout Price” used in this report reflects the sum of the individual unit values only, assuming construction of each unit is complete, and a reasonable absorption period has been allocated.This aggregate value does not necessarily reflect “market value” of the entire development assuming it has been sold to a single purchaser as a whole. Scope of Appraisal We have completed a narrative, self-contained appraisal report in accordance with the
